Certified Question of State Law, United States District Court, Southern District of Ohio, Western Division, Case No. l:10-CV-679. This cause is pending before the court on the certification of a state law question from the United States Southern District of Ohio, Western Division.
Upon review of Kevin C. Schieferl’s motion for admission pro hac vice, the motion was untimely. Pursuant to S.Ct.Prae.R. 1.2, the motion for admission pro hac vice shall be filed with the first document the attorney files. The requirement is waived in this instance, and it is ordered by the court that the motion is granted.